Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/1/2021, with respect to the previous objections to claims 15-20 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous objections to claims 15-20 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 10/1/2021, with respect to the previous 112(b) rejections of claims 18-20 have been fully considered and are persuasive.  Applicant has amended claim 18.  Applicant also clarified the term “non-contact transmission” on the record (see claim interpretation below).  The previous 112(b) rejection of claims 18-20 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 10/1/2021, with respect to the previous 102/103 rejection of claim 14 under Kawamura have been fully considered and are persuasive.  Applicant has amended claim 14 to recite mounting particulars of two ultrasonic transducers, which do not appear to be taught by Kawamura.  The previous 102/103 rejection of claim 14 under Kawamura has been withdrawn. 

Applicant’s arguments, see Remarks, filed 10/1/2021, with respect to the previous 103 rejection of claim 14 under modified Sui have been fully considered and are persuasive.  Applicant has amended claim 14 to recite mounting particulars of two ultrasonic transducers, which do not appear to be taught by modified Sui.  The previous 102/103 rejection of claim 14 under modified Sui has been withdrawn. 

Claim Interpretation
Examiner notes that Applicant has clarified on the record that “non-contact transmission” would also extend to liquid medium (see Applicant’s Remarks, page 10).


Election/Restrictions
Newly submitted claims 32-34 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Amended claim 14 and newly introduced independent claim 32 would have been restrictable from each other under plural combinations requiring the same combination or alternatively, distinct processes (see MPEP 806.05(c), PLURAL COMBINATIONS REQUIRING A SUBCOMBINATION COMMON TO EACH COMBINATION.  see MPEP 806.05(j), Related Products; Related Processes).  Amended claim 14 requires the first ultrasonic transducer to be mounted inside the cleaning chamber, and the second ultrasonic transducer to be mounted outside the cleaning chamber, which do not appear required in claim 32.  Claim 32 requires a holding fixture for mounting the object and that the second ultrasonic transducer is also mounted to the holding fixture, which does not appear required in amended claim 14.  Due to this non-overlapping scope, amended claim 14 and new claim 32 would have been restrictable from each other and require different search strategies/queries.    
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 32-34 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "96" and "98" have both been used to designate the vacuum chamber in Figures 4 & 5.  The specification appears to designate “98” as the vacuum chamber, such that Examiner considers Figure 5’s vacuum chamber must have the labeling changed from “96” to “98”).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14-15, 17-31 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 has been amended to recite “a nozzle, mounted to a cleaning head inside of a cleaning chamber,” in lines 3-4.  Examiner considers “inside of a cleaning chamber” to be ambiguous as to whether this is referring to the nozzle or the cleaning head (refer to 112(b) rejection below regarding ambiguity).  If referring to the cleaning head, this would constitute new matter.  If referring to the nozzle and its placement within the vacuum chamber, Examiner refers to the correspondence issue (see 112(b) rejection below pertaining to the cleaning head comprising the various structural elements).  
Claim 24 recites tuning the first ultrasonic waves (first ultrasonic transducer mounted inside the cleaning chamber) and second ultrasonic waves (second ultrasonic transducer mounted outside the 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15, 17-31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 has been amended to recite “a nozzle, mounted to a cleaning head inside of a cleaning chamber,” in lines 3-4.  Examiner considers “inside of a cleaning chamber” to be ambiguous as to whether this is referring to the nozzle or the cleaning head.  
Claim 14 has been amended to recite “a nozzle, mounted to a cleaning head inside of a cleaning chamber,” on lines 3-4.  Examiner has reviewed Applicant’s disclosure (see Applicant’s Figure 4, ultrasonic devices 20a-20e, cleaning medium dispenser 22, cleaning head 32, vacuum chamber 98, sidewalls 102, nozzle 104.  see specification, [0034], [0044], [0049]).  While the specification technically recites “mounting” the ultrasonic device, the cleaning medium dispenser, and the vacuum to the cleaning head per [0034], the specification also describes the cleaning head would “include” at least one ultrasonic device, at least one cleaning medium dispenser, and at least one vacuum per [0044].  To Examiner’s best understanding, wouldn’t the cleaning head actually comprise the nozzle, the vacuum chamber, and ultrasonic transducers (at least the transducers not part of the holding fixture)?  The claim language appears to list these as distinct structural elements as opposed to assigning them to the cleaning head 
The term “approximately” in claim 24 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 



/MARC LORENZI/Primary Examiner, Art Unit 1718